Case 1:19-cr-20279-RNS Document 54 Entered on FLSD Docket 07/09/2020 Page 1 of 3



                            United States District Court
                                      for the
                            Southern District of Florida

   United States of America,               )
                                           )
   v.                                      ) Criminal Case No. 19-20279-Scola
                                           )
   Julia Bello, Defendant                  )

         Amended Order on Second Motion for Compassionate Release
        The Defendant Julia Bello moved to reduce her sentence pursuant to 18
  U.S.C. § 3582(c)(1)(A)(i) on June 12, 2020 and again on June 16, 2020. The Court
  previously denied Bello’s motions in its Order dated June 30, 2020 (ECF No. 52).
  Since the Court issued its Order, Bello filed a reply in support of her motions
  (ECF No. 53). The Court issues this Amended Order to take into account her
  recently-filed reply. In her reply, Bello argues that the presentence investigation
  report supports her allegations regarding her medical conditions even if the
  Bureau of Prisons’ medical records do not. She also argues that she correctly
  exhausted her administrative remedies. But even considering this additional
  information, the Court still concludes that she not entitled to release on the
  merits.
        Therefore, the Court denies Bello’s motions (ECF No. 43, 46). Bello also
  moved for expeditious review of her motion (ECF No. 48), and that motion is
  denied because it does not set forth the date by which an expedited ruling is
  needed as required by Local Rule 7.1(d). Nevertheless, the Court notes that it
  ruled on her motions three days after she moved for expeditious review.
        Bello was convicted of conspiracy to commit healthcare fraud and
  sentenced to 24 months in prison. She surrendered on January 31, 2020 and
  has served 5 months in prison, or less than 25% of her sentence. Now she moves
  for her immediate release because she argues she is at an increased risk of severe
  illness due to her medical conditions and the coronavirus pandemic. The Court
  does not agree that her release is appropriate.
        If an inmate has a chronic medical condition that has been identified by
  the Centers for Disease Control as elevating an inmate’s risk of becoming
  seriously ill from COVID-19, that condition may constitute “extraordinary and
  compelling reasons” for her release, especially for inmates over the age of 65.
  Bello claims that she suffers from ulcerative colitis and hiatal hernia. (ECF No.
  43 at 2.) However, the Bureau of Prison medical records do not support her
  claims. (ECF No. 50.) BOP records from February 5, 2020 reflect that she does
  not have a hernia. (Id. at 22.) Her “Health Problems List” contain only three eye
Case 1:19-cr-20279-RNS Document 54 Entered on FLSD Docket 07/09/2020 Page 2 of 3



  problems diagnosed by an optometrist, one “no diagnosis” from a psychologist,
  and psoriasis diagnosed by a nurse practitioner. (Id. at 56.) Moreover, ulcerative
  colitis and hiatal hernia are not explicitly listed by the Centers for Disease
  Control as one of the conditions that increase one’s risk of developing a severe
  case of Covid-19. 1 Even if her conditions do place Bello at a higher risk of
  contracting a severe case of the coronavirus, Bello has not provided sufficient
  information regarding the severity of her medical conditions, nor has she
  supported her allegations with medical records. Her condition does not appear
  to be at an acute level that would warrant her release after completing less than
  25% of her sentence. And, because she is only 44, her risk of developing a severe
  case is further diminished. Cf. United States v. Oreste, Case No. 14-cr-20349
  (S.D. Fla. Apr. 6, 2020) (Scola, J.) (granting compassionate release for the
  Defendant with end-stage renal failure, heart failure, diabetes, and a history of
  respiratory illnesses after he completed 60% of his sentence). Therefore, the
  Court declines to find that extraordinary and compelling reasons warrant her
  release.
         Bello’s claims regarding FCI Aliceville’s response to the Covid-19 pandemic
  are misleading. Bello cites to United States v. Beck for the proposition that
  “Aliceville even by BOP standards has a reputation for poor healthcare.” 425 F.
  Supp. 3d 573, 580 (M.D.N.C. 2019). The case is inapposite as it involves a
  prisoner who received “grossly inadequate” care for her breast cancer and does
  not involve the institution’s response to the Covid-19 pandemic. Id. The order
  does not make any statements about the conditions or quality of medical
  treatment generally, and only stated that Aliceville’s medical care was inadequate
  in that instance. Id. Indeed, it appears as though FCI Aliceville is taking
  reasonable precautions to prevent the spread of the disease (see ECF No. 47 at
  7-8), and, despite the inherent risks that inmates face due to being housed in
  close quarters, FCI Aliceville appears to be safe at this time relative to other
  prisons.
         Therefore, Bello’s motions for release (ECF Nos. 43, 46) are denied.




  1 Center for Disease Control and Prevention, Coronavirus Disease: People who are at
  higher     risk    for    severe      illness, updated    April    15,    2020     at
  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-
  higher-risk.html (people over the age of 65 and those with certain chronic conditions
  are at a high-risk of severe illness from COVID-19).
Case 1:19-cr-20279-RNS Document 54 Entered on FLSD Docket 07/09/2020 Page 3 of 3



       Done and ordered at Miami, Florida, on July 8, 2020.

                                          ________________________________
                                          Robert N. Scola, Jr.
                                          United States District Judge
